UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MIGUEL MIRANDA,
                                                DECISION AND ORDER
                   Movant,                      Civil Case
                                                No. 6:16-cv-6397-MAT
          -vs-

 UNITED STATES OF AMERICA,                      Criminal Case
                                                No. 6:07-cr-6191-MAT
                   Respondent.



      Movant Miguel Miranda (“Miranda”), through counsel, has filed

a Supplemental Motion to Vacate Under 28 U.S.C. § 2255 (“§ 2255”)

and   Request    for   Expedited   Resentencing     (“Supplemental     §   2255

Motion”) (Docket No. 78) in regards to his original Motion to

Vacate the Judgment and Correct the Sentence Under § 2255 (Docket

No. 55) based on Johnson v. United States, 135 S. Ct. 2551 (2015).

In the Supplemental § 2255 Motion, Miranda contends that his

conviction under 18 U.S.C. § 924(c) (Count 5) must be vacated in

light of the Supreme Court’s recent decision in United States v.

Davis, 139 S. Ct. 2319, 2336 (2019).

      On February 23, 2010, Miranda pleaded guilty to, inter alia,1

      1
      Miranda also pleaded guilty to Count 1 of the indictment, charging a
violation of 18 U.S.C. § 841(a)(1), (b)(1)(C) (possession with intent to
distribute cocaine); and Count 4 of the indictment, charging a violation of 18
U.S.C. § 1951(a) (conspiracy to commit Hobbs Act robbery). He was sentenced to
108 months on Counts 1 and 4, those terms to run concurrently. He was sentenced
to 60 months on Count 5, that sentence to run consecutive to the other counts.
Docket No. Miranda’s sentence was later reduced to concurrent terms of 91 months
on Counts 1 and 4 and a 60-month consecutive term on Count 5. Docket No. 64.
Miranda was released from the custody of the Bureau of Prisons on November 16,
2018, and is currently on Supervised Release. Miranda notes that his five-year

                                      -1-
one count of 18 U.S.C. § 924(c) for possessing and carrying a

firearm during a “crime of violence.” Specifically, Count 5 of the

indictment     charged     Miranda      with   carrying    a    firearm   during     a

conspiracy to affect commerce by robbery, in violation of 18 U.S.C.

§ 1951(a) (conspiracy to commit Hobbs Act robbery).

      In Davis, the Supreme Court struck the residual clause of 18

U.S.C. § 924(c) as “unconstitutionally vague.” 139 S. Ct. at 2336.

In the absence of the now-stricken residual clause, for an offense

to qualify as a “crime of violence,” it must fit into 18 U.S.C. §

924(c)’s force clause, meaning it must have “as an element the use,

attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 924(c)(3)(A). However,

the “United States Solicitor General has conceded that conspiracy

to commit Hobbs Act robbery does not meet the requirements of the

force clause: ‘A Hobbs Act conspiracy need not [] lead to the

commission of the planned robbery, and thus such a conspiracy does

not “ha[ve] as an element the use, attempted use, or threatened use

of physical force against the person or property of another,” so as

to   qualify     as    a       “crime    of    violence”       under    18    U.S.C.

924(c)(3)(A).”’” Docket No. 78, p. 2 (quoting United States v.

Davis,   Brief   for     the    United    States,   2019       WL   629976,   at   *50

(citation omitted in original; brackets in original)). Post-Davis,



term of Supervised Release was based upon the 18 U.S.C. § 924(c) conviction and
must be reduced to three-years; if his § 924(c) conviction is vacated, he will
have over-served his sentence by five years. Docket No. 78, p. 1.

                                         -2-
Miranda argues, Hobbs Act conspiracy categorically fails to qualify

as a crime of violence. Therefore, his conviction on Count 2 is

void.    Id.

      The      Government   has   filed       a   Response   (Docket   No.   80)

indicating its agreement with Miranda that, in light of Davis, his

conviction under 18 U.S.C. § 924(c) (Count 5) must be vacated since

the predicate offense is conspiracy to commit Hobbs Act robbery.

The Government joins Miranda’s request for a full resentencing

hearing.

      The Court agrees that Miranda’s conviction and sentence on

Count 5 violate Due Process and that he is entitled to relief under

§ 2255(b) in the form of a resentencing hearing to be held as soon

as practicable. Accordingly, the Court grants the Supplemental §

2255 Motion (Docket No. 78) and the § 2255 Motion (Docket No. 55);

vacates the judgment of conviction on Count 5; and remands the case

for   resentencing     before     the   original     sentencing   judge,     U.S.

District Judge Charles J. Siragusa.

      SO ORDERED.

                                              S/ Michael A. Telesca


                                         HONORABLE MICHAEL A. TELESCA
                                         United States District Judge

DATED:      August 16, 2019
            Rochester, New York




                                        -3-
